      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 1 of 20




                    THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
      v.                  )                   Case No. 2:21-cv-124-RWS-JCF
                          )
FOUNDATION FOOD GROUPS, )
INC.,                     )
                          )
         Defendant.       )
                          )


           RESPONDENT’S OBJECTIONS TO MAGISTRATE’S
       REPORT AND RECOMMENDATION ON MOTIONS TO QUASH
               WARRANT AND UNSEAL APPLICATION

           COMES NOW, Foundation Foods Group, Inc. (“FFG”), by and through

counsel and, pursuant to Fed. R. Civ. P. 72(b)(2), respectfully submits its Objections

to the U.S. Magistrate Judge’s Order and Report and Recommendation issued June

3, 2021, (Dkt. 9). The U.S. Magistrate Judge erred in recommending that FFG’s

Motion to Quash be denied, in lifting the stay of execution of the warrant, and in

refusing to unseal the warrant application and underlying affidavits. FFG laid out in

depth the discrepancies between the complaint OSHA relied on to seek the warrant

and the scope of the warrant actually granted. There are extremely few warrants

where the target would have the information FFG had to demonstrate the extent to

which the warrant violated FFG’s Fourth Amendment rights and was excessively

00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 2 of 20




broader than the complaint OSHA had to rely on for its inspection all of which is in

FFG’s brief in support of its motion to quash the warrant. Significantly, OSHA’s

own regulations require that when OSHA relies on a complaint to investigate, as is

the case here, the complaint must include “reasonable particularity” and must be

provided to the employer before OSHA begins its investigation. 29 C.F.R.

§ 1903.11(a). Unlike a criminal warrant where no such requirement exists, OSHA

may have a right to preserve an element of surprise to begin its investigation but

there can be no reason for preserving the application under seal once the warrant is

served and OSHA complies with its own regulation to provide the target the

complaint information. Accordingly, the District Court should not adopt the Report

and Recommendation and should reverse the Orders. The Court should grant FFG’s

Motion to Unseal the Application and Motion to Quash. Additionally, the Court

should permit FFG an adequate opportunity to examine the application and

supporting documents and further brief the Court on the issues of excessive scope

and lack of probable cause.

                                      OBJECTIONS

A.         The U.S. Magistrate Judge Erred in Recommending FFG’s Motion to
           Quash be Denied.

           The Magistrate Judge found, and the District Court agreed, that Trinity Marine

Products, Inc. v. Chao, 512 F.3d 198 (5th Cir. 2007), prohibits any challenge to an

administrative search warrant prior to its execution and relegates any challenges to


00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 3 of 20




the Constitutional scope of the warrant to post-execution administrative actions.

Where, as here, the warrant application is sealed, the effect of this ruling is to deprive

an employer of any meaningful opportunity to challenge an administrative search

warrant, effectively negating its ability to protect its Constitutional rights as

recognized in Marshall v. Barlow’s, 436 U.S. 307, 98 S. Ct. 1816, 56 L. Ed. 2d 305

(1978).

           The Eleventh Circuit has affirmed District Court decisions quashing OSHA

warrants whose scope was not adequately supported by probable cause. See United

States v. Mar-Jac Poultry, Inc., 756 F. App’x 856, 858 (11th Cir. 2018) (affirming

decision quashing OSHA inspection warrant because supporting affidavits provided

insufficient evidence of probable cause); Donovan v. Sarasota Concrete, 693 F.2d

1061 (11th Cir. 1982) (affirming dismissal of OSHA citations because evidence

relied upon in warrant application was illegally obtained); In re Crider Poultry, Inc.,

2010 WL 1524571 (S.D. Ga. 2010) (quashing OSHA warrant for a comprehensive

inspection based on investigation arising from a specific complaint). Had this

Court’s holding been in place when these prior decisions were issued the employers

would not have been able to prevent the execution of warrants that the Eleventh

Circuit found lacking in Constitutionally-required probable cause.




00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 4 of 20




           The U.S. Magistrate Judge also erroneously asserted that a respondent has no

remedy other than a post-enforcement Bivens1 action for damages. This is patently

false because, as noted above, the Eleventh Circuit has upheld District Court

decisions quashing administrative warrants sought by OSHA when they rested upon

legally insufficient probable cause. Bivens offers no succor at all because in OSHA

proceedings there is no ability for “administrative exhaustion” that might exclude

the evidence. In OSHA proceedings, the administrative tribunal has determined that

evidence obtained in violation of the employer’s constitutional rights will not be

suppressed. The sole means for an employer to protect itself from OSHA’s

overreaching is from the district court as no remedy exists after the government

chooses to pursue a case.

B.         The U.S. Magistrate Judge Erred in Recommending Denial of FFG’s
           Motion to Unseal.

           The U.S. Magistrate Judge also erred in recommending denial of FFG’s

Motion to Unseal, noting that nothing within the “four corners” of the warrant

application – which remains sealed – gave him pause and adding that he “need not

discuss the application and supporting materials other than to say the evidence which

satisfied the standard when the application was presented has not been undermined



1
 Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971)
(holding that a violation of the Fourth Amendment’s prohibition against unreasonable search and
seizure by a federal agent acting under color of authority gives rise to a cause of action for damages
caused by the unconstitutional conduct).


00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 5 of 20




by FFG’s efforts.” (Dkt. 9 at 7, n.5.) A party cannot effectively challenge what it

cannot see. The Magistrate Judge’s “trust me” assurance rings hollow where FFG

has offered detailed information substantiating that OSHA expanded its

investigation beyond Fourth Amendment bounds yet the application remains secret,

and its contents known only to OSHA and the Magistrate Judge. Moreover, there are

multiple instances from the face of the warrant and the complaint OSHA relied on

to obtain the warrant that lacks any basis whatsoever for the scope of the warrant

this Court granted. Affirming the R&R deprives FFG of any meaningful opportunity

to limit OSHA to the Constitutional bounds recognized by the Supreme Court in

Marshall v. Barlow’s.

                                    BACKGROUND

           0n January 28, 2021, a liquid nitrogen accident at FFG’s chicken processing

plant in Gainesville, Georgia caused the death of six employees. FFG duly reported

the incident and OSHA commenced an investigation. It is undisputed that

immediately after the accident OSHA inspectors entered the facility without FFG’s

permission or a warrant and before anyone other than police and fire and rescue were

authorized to enter. OSHA relies entirely on two complaints that it received and

shared with FFG to obtain the warrant and the face of those complaints undisputedly

demonstrate that the scope of the warrant OSHA sought and this Court issued lack

any supportable bases.



00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 6 of 20




           On April 20, 2021, the U.S. Magistrate approved a warrant application

submitted by the U.S. Attorney’s office. (Dkt. 1.) The scope of the warrant on its

face far exceeds the scope of the accident or subsequent complaints. OSHA filed its

warrant application under seal preventing FFG from seeing the underlying evidence

and affidavits. (Dkt. 2.) This Court granted OSHA’s motion to seal (Dkt. 3) and

issued the warrant (Dkt. 4.)

           On April 22, 2021, OSHA investigators, accompanied by a U.S. Marshal,

visited FFG to execute the warrant. FFG suspended production at one of the plant’s

lines until its attorney could arrive and filed for an emergency stay of execution of

the warrant and a motion to unseal the application. (Dkt. 5.) Briefs were filed by

both parties.

           On June 3, 2021, the U.S. Magistrate Judge (1) recommended denial of FFG’s

Motion to Quash the inspection warrant issued upon the sealed application from

OSHA; (2) denied FFG’s emergency motion to stay enforcement of the warrant; and

(3) granted in part and denied in part FFG’s Motion to Unseal. (Dkt. 9.) The warrant

application and affidavits submitted in support of the warrant remained sealed. FFG

immediately filed a Motion to Reconsider the Stay with the District Court (Dkt. 14)

and OSHA filed an opposition (Dkt. 16). The District Court granted FFG’s motion

and reinstated the stay pending reconsideration. (Dkt. 15).




00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 7 of 20




           On June 8, 2021, the District Court entered an Order denying FFG’s

Emergency Motion for Reconsideration (Dkt. 14), lifting the stay imposed by the

Order of June 4, 2021 (Dkt. 15), and allowing OSHA to proceed with execution of

the warrant. (Dkt. 17.)

                            ARGUMENT AND AUTHORITY

A.         OSHA Warrants Are Not Immune to Constitutional Challenge.

           It is undisputed that FFG has a constitutional right to be free from an

unreasonable search and seizure by OSHA. Marshall v. Barlow’s, Inc., 436 U.S.

307, 312, 98 S. Ct. 1816, 56 L. Ed. 2d 305 (1978). Where the parties disagree is how

an employer should go about challenging an unconstitutional search by an

administrative agency such as OSHA, which provides no ability during the

administrative proceeding to suppress evidence obtained in violation of the Fourth

Amendment other than to reduce penalty.

           The Magistrate Judge concluded that Trinity Marine precluded pre-

enforcement challenge to the warrant (Dkt. 9 at 3) but failed to identify the very

narrow question the Fifth Circuit was answering in that case, which was whether

there was a Constitutional right to a pre-execution contempt hearing:

           We agree with the ALJ that there is no constitutional right to a pre-
           execution contempt hearing and that administrative warrants, like
           criminal warrants, can be executed by means of reasonable force.
           Trinity’s so-called right finds no support in the Constitution’s text or
           history and has never been blessed by the Supreme Court. In fact, the
           best reading of the leading Supreme Court case on point, Marshall v.

00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 8 of 20




           Barlow’s, Inc., 436 U.S. 307, 98 S. Ct. 1816, 56 L. Ed. 2d 305 (1978),
           is decidedly against Trinity’s claim. This is not surprising, because
           Trinity’s argument makes no sense: Just as in the criminal context
           where a search by federal officers violates a suspect’s constitutional
           rights but no charges are filed, a victim of an unconstitutional
           administrative search can affirmatively bring the grievance before a
           federal tribunal by means of a Bivens suit. There is no danger of an
           unremedied constitutional wrong.
Trinity Marine, 512 F.3d at 202 (emphasis added). But in this case there is a

demonstrable “unremedied constitutional wrong” because, by sealing the warrant

application, the Court deprived FFG of any opportunity to challenge the

underpinnings of the scope of the proposed search – a Constitutional right

recognized by the Supreme Court in Marshall v. Barlow’s and the Eleventh Circuit

in Mar-Jac, Sarasota Concrete and Crider. The argument that obtaining a warrant

under seal is necessary to preserve the element of surprise does not exist here as

OSHA had already presented the complaints to FFG and sought the warrant because

FFG refused entry based on the complaints lacking probable cause.

           Unlike this case, the respondent in Trinity Marine was seeking a contempt

hearing prior to enforcement of the warrant. FFG sought to quash the warrant, not

to get a contempt hearing. And in this case the Constitutional wrong will go

unremedied, exacerbated by the Magistrate Judge’s refusal to unseal the warrant so

FFG can examine the underlying affidavits, which it believes may be based on

evidence illegally obtained or lacking in probable cause, in violation of the Fourth

Amendment.


00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 9 of 20




           In Mar-Jac, the District Court found that OSHA had demonstrated

administrative probable cause for issuance of a warrant to inspect for three suspected

violations but lacked reasonable suspicion for the other five alleged violations,

which OSHA asserted were supported by the OSHA 300 logs and the remaining

hazards identified in the Poultry REP. The District Court further found that OSHA

had failed to establish that Mar-Jac was selected for inspection pursuant to an

application of neutral criteria. Citing West Point-Pepperell, Inc. v. Donovan, 689

F.2d 950, 958 (11th Cir. 1982), the Eleventh Circuit observed that “the evidence of a

specific violation required to establish administrative probable cause, while less than

that needed to show a probability of a violation, must at least show the proposed

inspection is based upon a reasonable belief that a violation has been or is being

committed and not upon a desire to harass the target of the inspection. This

requirement is met by a showing of specific evidence sufficient to support a

reasonable suspicion of a violation.” Mar-Jac, 756 F. App’x at 861. The evidence

provided by OSHA does not meet this standard. In many instances, the employer

may not know what the government has presented to the court under seal to obtain

the warrant. But, here, OSHA provided FFG the information provided in the

complaints as OSHA regulations require. Thus, FFG knows that the basis for the

warrant is nowhere near the scope of the warrant OSHA ultimately got this Court to

issue.



00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 10 of 20




           In Sarasota Concrete the Eleventh Circuit affirmed the dismissal of OSHA’s

citations because it found that the evidence relied upon in the warrant application

was illegally obtained and the search warrant exceeded the scope of an ex-

employee’s underlying complaint. Sarasota Concrete, 693 F.2d at 1062. And in

Crider the District Court quashed a warrant that sought to expand a complaint-based

inspection to a wall-to-wall inspection. The Court cited Barlow’s Constitutional

protections and observed there was no real need for secrecy in an OSHA

administrative warrant application: “[U]nlike a criminal proceeding where a

defendant may ‘flush’ evidence, ‘the risk that the employer will correct the

violations before the inspector reappears is not really seen as a problem: if the

violations are permanently corrected, then the ultimate objective of the inspection

system has been achieved.’” Crider, 2010 U.S. Dist. LEXIS 37560 at *14, citing 5

WAYNE R. LAFAVE, SEARCH AND SEIZURE § 10.2(e) (4th ed. 2009).

           Had the rule announced in this case been in place when Mar-Jac, Sarasota

Concrete, and Crider were decided, those employers would have been subjected to

illegal searches because they would have been deprived of any opportunity to

challenge the sufficiency of probable cause prior to the execution of the warrants.

This absolutely flies in the face of Barlow, which stands firmly for the proposition

that OSHA is subject to the Fourth Amendment.




00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 11 of 20




           FFG’s hands are tied because all the documents supporting the warrant were

filed under seal. FFG has no actual knowledge of what underlying facts, if any,

OSHA presented to support the warrant other than the complaint that OSHA shared

with FFG per OSHA regulations. While the standard for issuance of an

administrative inspection warrant is not stringent, the Court must be satisfied that

the search request is not the product of mal-intent or arbitrariness by a vindictive

employee or abusive “field inspector.” West Point-Pepperell v. Donovan, 689 F.2d

950, 958 (11th Cir. 1982). Also, any expansion of the scope of the initial inspection

must be supported by probable cause and a reasonable suspicion of violations. For

example, the court in Mar-Jac found that the Company’s OSHA 300 logs, which

recorded injuries – not potential violations of OSHA standards -- did not provide

probable cause for the expansion of that inspection. Mar-Jac, 756 F. App’x 11th Cir.

at 863.2 A sealed warrant application sheds no light on these important questions.

But the complaints upon which OSHA claims it sought this warrant does




2
  Fed. R. App. P. 32.1 states that “[a] court may not prohibit or restrict the citation of federal
judicial opinions, orders, judgments, or other written dispositions that have been: (i) designated as
“unpublished,” “not for publication,” “non-precedential,” “not precedent,” or the like; and (ii)
issued on or after January 1, 2007. (b) COPIES REQUIRED. If a party cites a federal judicial opinion,
order, judgment, or other written disposition that is not available in a publicly accessible electronic
database, the party must file and serve a copy of that opinion, order, judgment, or disposition with
the brief or other paper in which it is cited.” Decisions like Mar-Jac that are reported in the Federal
Appendix are easily accessed. It is curious that neither OSHA nor the Court chose to acknowledge
the Eleventh Circuit’s affirmance of the District Court’s opinion quashing the warrant in Mar-Jac.


00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 12 of 20




unequivocally demonstrate that the scope of the warrant is illegally excessive

without any legitimate probable cause.

           The Magistrate Judge assured FFG he had found probable cause after looking

within the “four corners” of the warrant and the underlying application, which

remains sealed. (Dkt. 9, at 7, n.5.) But a legal standard for probable cause that

depends on secret evidence and a “trust me” is no protection at all. By filing the

warrant application under seal, OSHA denied FFG the ability to make an

independent assessment of the evidence in the application. By denying FFG’s

motion to unseal the full application, the Magistrate Judge has kept the contents

secret pending execution of the warrant. (Dkt. 9 at 8.) Both invoke OSHA’s high

calling in preserving public safety: but as the Supreme Court acknowledged in

Marshall v. Barlow’s, 436 U.S. 307 (1978), OSHA nonetheless is bound by the U.S.

CONSTITUTION. Moreover, as the District Court noted in Crider, OSHA’s raison

d’etre is workplace safety, not punishment. It is hard indeed to see how sealing a

warrant application that is based on complaints already provided to the employer, as

OSHA’s own regulations require be done prior to the inspection beginning, promotes

that goal. 29 C.F.R. § 1903.11(a) (the complaint must include “reasonable

particularity” and must be provided to the employer before OSHA begins its

investigation).




00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 13 of 20




B.         A Bivens Action Is No Remedy.

           Based on Trinity Marine the Magistrate Judge proposes that FFG seek redress

for any unconstitutional administrative search by filing a Bivens suit. (Dkt. 9 at 4,5.)

A Bivens action is no remedy at all for the Constitutional wrong FFG seeks to avoid,

which is an illegitimately-expanded inspection. First, there is the undeniable burden

imposed on the employer by an expanded inspection, which may be subjecting it to

an unconstitutional search if probable cause is lacking for that expansion. The

employer is subject to workplace disruption and the burden of defense.

           Bivens authorizes a remedy for constitutional violations committed by federal

actors. See, e.g., Engel v. Buchan, 710 F.3d 698, 703 (7th Cir. 2013). But FFG cannot

bring a Bivens claim against OSHA for the violation of its Constitutional right to be

free from unreasonable search and seizure. See Correctional Services Corp. v.

Malesko, 534 U.S. 61, 71, 122 S. Ct. 515, 151 L. Ed. 2d 456 (2001) (prisoner could

not bring Bivens action against the U.S. Government or Bureau of Prisons, only

against the offending individual officer, subject to claims of qualified immunity).

Bivens claims also cannot be brought against federal employees acting in their

official capacity which is what the Magistrate suggests can be done. Yeadon v.

Lappin, 423 Fed. Appx. 627, 629 (7th Cir. 2011).

           Second, as explained in FFG’s opening brief, exceptions peculiar to OSHA

further render suppression of illegally-obtained evidence meaningless: the remedy



00417691
        Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 14 of 20




is limited only to the penalties to be assessed and is waived if OSHA shows good

faith. Suppression of evidence illegally seized is not a viable option in an OSHA

proceeding because it can only protect a respondent from having a penalty assessed,

not from having the illegally-acquired evidence admitted. The OSHA Review

Commission recognized a “good faith” exception to the exclusionary rule in Smith

Steel Casting Co. v. Brock, 800 F.2d 1329, 1334 (5th Cir. 1986) such that illegal

evidence is excluded only with respect to the penalty assessment. See Delo Screw

Products Co., 13 BNA OSHC 1279, 1279-80, 1986-87 CCH OSHD P27,895, p.

36,595 (No. 84-203, 1987), and cases cited therein; see also United States v.

Williams, 622 F.2d 830 (5th Cir. 1980) (en banc) (recognizing good-faith exception

to exclusionary rule), cert. denied, 449 U.S. 1127, 101 S. Ct. 946, 67 L. Ed. 2d 114

(1981); Sarasota Concrete Co., 693 F.2d at 1072. Accordingly, the “exhaustion

doctrine” does not apply.

C.         The Warrant Application Should Be Unsealed.

           The Magistrate Judge denied FFG’s motion to unseal the warrant application

in substantial part, saying that the warrant was properly issued based upon what was

contained within its “four corners” of the (sealed) application. (Dkt. 9 at 6.)3

Specifically, the Magistrate Judge noted that in Mosher Steel “the Court used the

four corners rule to shut down an employer’s attempt to go beyond the application


3
    The District Court does not address this issue in its Order of June 8, 2021. (Dkt. 17.)


00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 15 of 20




to challenge a warrant.” (Id., citing Mosher Steel Co., 791 F.2d at 1538 (emphasis

added).) The Magistrate Judge wrote:

           Therefore, in determining whether the warrant was based on a
           reasonable belief that a violation has been or is being committed, the
           undersigned limits the consideration to the application and supporting
           materials and will not hold a hearing or otherwise allow FFG to engage
           in discovery. Based on the information presented to the undersigned
           with the application, even if the Court entertains the motion to quash, it
           is RECOMMENDED that the motion be DENIED.

(Dkt. 9 at 7 (footnote omitted).) This was error. Leaving aside the prospect of going

beyond the warrant application, the Magistrate Judge did not even allow FFG to get

to the warrant application itself, as had the Court in Mosher Steel, in order to

challenge the warrant, but granted OSHA’s ex parte motion to seal, thus cutting FFG

off from the only avenue of relief the Court alluded is permissible effectively

shutting FFG out before the door was ever opened.

           The applications in Mar-Jac, Sarasota Concrete, and Crider were not sealed.

Indeed, the information contained therein formed the basis for their challenges. The

rationale for sealing this application remains a mystery only to be revealed,

presumably, when the warrant is fully executed, at which time any Constitutional

infirmities, such as those which led to the warrants being quashed in those cases,

will have occurred without a remedy other than the hollow suggestion that a Bivens

action might be available.




00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 16 of 20




           In In re Up N. Plastics, 940 F. Supp. 229, 230 (D. Minn. 1996) the court

concluded that a person from whom evidence has been seized pursuant to a search

warrant does have a Fourth Amendment right to examine the affidavit upon which

the warrant was issued, and the court can delay the exercise of that right only upon

a showing of a compelling governmental interest that cannot be accommodated by

some means less restrictive than sealing the court’s records. “The affidavit must be

seen to be effectively challenged.” Id. at 233. “The power to seal court records is

necessarily limited by the Constitution,” and “the Fourth Amendment requirement

of probable cause is meaningless without some way for targets of the search to

challenge the lawfulness of that search.” Id. at 231, 232-33, as quoted in Bennett v.

United States, No. 12-61499-CIV-ROSENBAUM, 2013 U.S. Dist. LEXIS 102771,

at *14 (S.D. Fla. July 23, 2013).

           The four corners rule logically applies to all warrants, criminal or

administrative. In either case the reviewing court is charged with examining the

magistrate’s actual probable cause determination -- not what he or she might have

concluded based on information not presented in the warrant application. (The

magistrate, of course, is not limited in what he or she may consider in the first

instance). This Court has acknowledged the broad scope of the rule: The standards

for reviewing a magistrate’s finding of probable cause are the same for both

administrative and criminal warrants. In passing on the validity of a warrant, the role



00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 17 of 20




of the reviewing court is limited. Judicial review of the sufficiency of an affidavit

for the issuance of a warrant must be strictly confined to the information brought to

the magistrate’s attention. West Point Pepperell, Inc. v. Donovan, 689 F.2d 950, 959

(11th Cir.1982) (warrant based on complaint) (citations omitted). See also id. at 960

n. 12; Brock v. Gretna Machine & Ironworks, Inc., 769 F.2d 1110, 1114 (5th Cir.

1985) (warrant based on inspection plan) (“in determining the validity of the warrant

we will look no further than the application itself, including any attachments and

exhibits, and any sworn testimony given in conjunction therewith”). Mosher Steel,

791 F.2d at 1537.

           The Magistrate Judge invoked the “four corners” rule (see Dkt. 9 at 6) limiting

review to the “four corners” of the warrant application but here has placed the

application “off limits” by sealing it. FFG is hard pressed to challenge the contents

of a secret document. The Magistrate Judge noted that an exception to the four

corners rule is set out in Franks v. Delaware, 438 U.S. 154, 155-56, 171-72, 98 S.

Ct. 2674, 57 L. Ed. 2d 667 (1978), which “requires an evidentiary hearing when a

defendant makes a substantial preliminary showing that statements or omissions

made in an affidavit [] are deliberately false or made with reckless disregard for the

truth.” United States v. Goldstein, 989 F.3d 1178, 1197 (11th Cir. 2021). But again,

FFG is hamstrung by being denied access to the underlying application and

affidavits. The ruling prevents FFG from being able to challenge the legitimacy or



00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 18 of 20




sufficiency of OSHA’s probable cause, which Marshall v. Barlow’s recognizes to

be a Constitutional right.

           It is hard to see what “compelling governmental purpose” is served by sealing

this warrant application. Surely the element of surprise is absent once the warrant

has been served. Nor is there any risk to the public if the employer corrects allegedly

violative conditions before OSHA can issue a citation, as the Crider court noted.

OSHA’s mission is workplace safety, not citations. Informer’s identities can be

protected by other means, such as redaction. In support of its motion to seal OSHA

stated that “the employer does not know exactly what OSHA intends to inspect.”

(Dkt. 2 at 1-2.) True enough: but if that begs the question whether OSHA has

probable cause to inspect those areas in the first place. The warrant application

should be unsealed so FFG can answer this question.

           Finally, many procedural rules are not required by the U.S. CONSTITUTION but

rather are the means by which Constitutional rights are effectively enforced. This

Court acknowledged the shortcomings of a Bivens action remedy. FFG has

demonstrated that the other procedures do not effectively protect it from

Constitutional harm. A motion to quash is an effective way to enforce a respondent’s

Constitutional rights. Since it is filed after the warrant is served, the element of

surprise is preserved. Further, unlike criminal warrants which are swiftly executed,




00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 19 of 20




OSHA warrants can take weeks. Indeed, the warrant in this matter is good for ten

(10) working days.

           The procedures used by the Magistrate Judge demonstrated the swiftness with

which this matter can move. OSHA served its warrant on Thursday and inspected

the facility the following Thursday and Friday. FFG filed its Motion to Quash on

Sunday, OSHA filed its brief on Monday, FFG filed its reply on Wednesday, and

the case was ripe for decision within three (3) business days. If the employer can

correct safety issues within that time, it is a win for employees, the public, and

OSHA. Further, if the search is found to pass Constitutional muster, OSHA can

resume quickly and has the power to interview multiple employees and prove safety

violations even if they have been quickly corrected and still can issue timely citations

with the appropriate penalty. Depriving an employer of an effective procedure to

protect its Constitutional rights is too steep a price to pay for a brief delay in

execution after a warrant has been served.

                                     CONCLUSION

           For the foregoing reasons the District Court should not adopt the U.S.

Magistrate Judge’s Report and Recommendation. Instead, the Court should grant

FFG’s Motion to Unseal so the warrant application and all underlying affidavits and

documents may be examined to determine whether probable cause exists under the




00417691
      Case 2:21-cv-00124-RWS-JCF Document 18 Filed 06/17/21 Page 20 of 20




Fourth Amendment to the U.S. CONSTITUTION for the areas of inspection identified

in the warrant and grant FFG’s Motion to Quash.

           Respectfully submitted this 17th day of June 2021.

                                          /s/ J. Larry Stine
                                          J. Larry Stine
                                          Georgia Bar No. 682555
                                          jls@wimlaw.com
                                          WIMBERLY, LAWSON, STECKEL, SCHNEIDER
                                           & STINE, P.C.
                                          3400 Peachtree Rd., NE, Suite 400
                                          Atlanta, GA 30326
                                          T: (404) 365-0900

                                          /s/ Dane Steffenson
                                          Dane Steffenson
                                          Georgia Bar No. 677780
                                          dsteffenson@littler.com
                                          LITTLER MENDELSON, P.C.
                                          3424 Peachtree Rd., NE, Suite 1200
                                          Atlanta, GA 30326
                                          T: (404) 233.2330

                                          Attorneys For Foundation Foods Group,
                                          Inc.


                          CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1(C) and 7.1(D), I certify that the foregoing
pleading is typewritten using Times New Roman font, fourteen-point type.

           DATED this 17th day of June 2021.

                                          /s/ J. Larry Stine
                                          J. Larry Stine
                                          Georgia Bar No. 682555


00417691
